Citation Nr: 0912675	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a low back disability, 
to include a compression fracture at L4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to 
February 1964 in the Marine Corps and March 1966 to November 
1971 in the Army. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.


FINDING OF FACT

Low back disability, to include a compression fracture at L4, 
was not manifested during service, nor is any current low 
back disability causally related to service.


CONCLUSION OF LAW

Low back disability, to include a compression fracture at L4, 
was neither incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 19.37 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letter dated August 2004 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2004 prior to the initial unfavorable 
decision in December 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  In any event, because the claim of entitlement to 
service connection is denied herein, any question as to 
rating percentages and effective dates is moot.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  Service treatment records from the Veteran's 
first period of service are included in the claims file.  It 
appears that efforts by the RO to locate records from the 
second period of service have been unsuccessful.  The record 
in this case includes VA treatment records, private treatment 
records, and lay evidence.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disability.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  There is no persuasive indication that 
the claimed disability may be associated with the Veteran's 
service.  There is otherwise sufficient competent evidenced 
to decide the claim in the form of service treatment records 
and post-service treatment records

The Board acknowledges that the Veteran submitted additional 
medical evidence to the RO after the issuance of the May 2006 
statement of the case, but prior to the transfer of the claim 
to the Board.  The RO failed to issue a supplemental 
statement of the case in order to consider this evidence; 
however, under 38 C.F.R. § 19.37, a supplemental statement of 
the case is not necessary if the additional evidence received 
duplicates evidence previously of record which was discussed 
in the statement of the case or if the evidence is not 
relevant to the issue on appeal.  Here, the evidence merely 
reiterates the fact that the Veteran has a current low back 
disability.  It provides no new evidence that is relevant to 
the underlying question of causation.  Therefore, the Board 
finds that the evidence is duplicative and a remand for a 
supplemental statement of the case is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records for the period of 
March 1966 to November 1971 could not be located.  Due to the 
missing service treatment records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991)

Service treatment records contained in the file are silent 
for complaint, diagnosis, or treatment of a low back 
disability or a lumbar fracture.  In a February 1964 exit 
examination, the Veteran's spine was found to be clinically 
normal. 

In an April 1987 general VA examination, the examiner noted 
that the Veteran had full range of motion of the spine and 
large joints.  In a May 2000 report, the Veteran first 
complained of low back pain.  The Veteran was diagnosed with 
left lower back pain, probable muscle strain.  In September 
2000, the Veteran specifically reported that he did not have 
any low back pain.  

In July 2001, the Veteran complained of low back pain 
secondary to a fall from a roof earlier in the month.  The 
examiner noted a crushed disk in his lumbar spine.  The July 
2001 x-rays showed a wedge compression fracture of the L4 
vertebral body.  The examiner stated that the findings 
suggest it is a fairly recent fracture.  An August 2001 
examination looked at the x-rays from the same fall.  The 
examiner stated that the Veteran fractured his L4.    

In a June 2003 general medical VA examination, the Veteran 
was able to actively flex his spine to approximately 90 
degrees without problem.  The examiner also noted no pain 
with palpation of his bony spine.  In December 2005, the 
Veteran denied significant backaches.  The examiner found no 
mid-line or paraspinal muscle tenderness.  

An October 2006 radiological report diagnosed the Veteran 
with lumbar radiculopathy.  At a follow up appointment also 
in October 2006, the Veteran continued to have moderately 
severe low back pain.  The Veteran was receiving epidural 
steroids for his back pain.  

The available service treatment records show no specific 
injury or event in service that would indicate a low back 
disability or a lumbar fracture.  In fact, the Veteran points 
to no specific incident in either period of service where he 
was injured, but rather the veteran contends that in his 
opinion the injury occurred from riding around in trucks and 
slamming his tail bone on hard wooden seats, as well as 
riding in tanks.  The Veteran's post service medical records 
are silent as to any complaints, diagnosis, or treatment for 
a back disability until a May 2000 muscle strain.  The first 
evidence of lumbar fracture appeared in July 2001.  The 
radiological report from that time stated that the x-rays 
suggested the fracture was fairly recent.  The x-rays were 
taken three weeks after the Veteran fell off his roof onto 
his back and began to complain of back pain.  

The record contains no evidence of complaints or clinical 
findings of low back disability for almost thirty years after 
service, until a single complaint in May 2000, which was 
diagnosed as a muscle spasm.  The record contains no evidence 
of a compression fracture until July 2001 after the Veteran 
fell off his roof.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

When considering the lack of an in-service incident and the 
lack of a nexus between the current disability and service, 
as well as the significant amount of time between service and 
the first recorded complaints, including the intervening 
incident where the Veteran fell off his roof, the Board must 
find that a preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, 
to include a compression fracture at L4, is not warranted.  
The appeal is denied.



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


